IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT
                            _____________________

                                 No. 02-40877
                               Summary Calendar
                            _____________________


PHILIP H. BISHOP; REBECCA DAVIS; TERRY EDWARDS;
CAROL HERZIG; GUY PATRICK; KIRDES SCHUBERT, JR.;
BETTY SHARPLIN; DERREL A. BAKER; JOHN PERRIN;

                                                    Plaintiffs-Appellants,

v.

KERR-MCGEE CORPORATION,

                                                        Defendant-Appellee.

                              _________________

            Appeal from the United States District Court
                  for the Eastern District of Texas
                            (4:01-CV-330)
                          _________________

                               January 3, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      All parties to this appeal were before us recently when the

same Plaintiffs-Appellants appealed from the same district court’s

grant of summary judgment in favor of the same Defendant-Appellee.

In   that   prior   suit,     the   court   dismissed   these   Plaintiffs-

Appellants’ ERISA claims grounded in alleged misdeeds of Kerr-McGee

in connection with its acquisition, via merger, of Oryx Energy

      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Company.     We affirmed the district court in that appeal, No. 01-

40904, and denied rehearing en banc.

      In that case, the Plaintiffs-Appellants had attempted          to add

to   their   ERISA   claims     additional   claims   under   the   Workers

Adjustment and Restraining Notification (WARN) Act.1          They did so

in June, 2001, more than seven months after the Docket Control

Order’s deadline for amending pleadings and more than two months

after Kerr-McGee filed its motion for summary judgment.                The

district court rejected that attempt as untimely and, on July 18,

2001, granted Kerr-McGee’s motion for summary judgment.

      On the very same day, Plaintiffs-Appellants filed this new

suit in the Northern District of Texas, asserting the same WARN Act

claims that they had been tardy in attempting to assert in their

initial ERISA case in the Eastern District.             When this became

apparent to the district court for the Northern District, it

transferred the case sua sponte to the Eastern District, which had

heard and disposed of the earlier case.        After Kerr-McGee filed a

motion for summary judgment grounded in res judicata and collateral

estoppel, the    Plaintiffs-Appellants filed their first motion for

leave to amend their complaint by adding a new plaintiff, which

motion was     denied   after   the   Plaintiffs-Appellants    voluntarily

dismissed the claims of the additional plaintiff whom they had

sought to add.       The Plaintiffs-Appellants then sought leave to


      1
          29 U.S.C. § 2101, et seq.

                                      2
amend their complaint a second time, again seeking to add yet

another individual as a plaintiff, which motion was likewise

denied.   Thereafter, the court granted Kerr-McGee’s motion for

summary judgment, dismissing the Plaintiffs-Appellants’ WARN Act

claims as precluded by res judicata and rejecting as improper their

efforts to amend their complaint to add parties.   The Plaintiffs-

Appellants timely filed their notice of appeal.

     We have carefully reviewed the record in the instant WARN Act

case and the pertinent portions of the record and judgment in the

earlier ERISA case in light of the arguments and citations in the

appellate briefs of counsel.   From our review, we are satisfied

that the district court correctly dismissed the WARN Act claims of

Plaintiffs-Appellants as precluded by res judicata:    The parties

are identical in both suits; the judgment on the merits in the

first suit is final; the court is competent to adjudicate both

cases; and under our precedent in Agrilectric Power Partners, Ltd.

v. General Electric Co.,20 F.3d 663 (5th Cir. 1994), the same cause

of action is involved in both suits, because the claims in each

arise from precisely the same nucleus of operative facts.   But for

their own dilatoriness, the Plaintiffs-Appellants could have —— and

therefore should have —— timely asserted their WARN Act claims in

their initial lawsuit.   We are also satisfied that the court did

not abuse its discretion in denying the Plaintiffs-Appellants’

efforts to amend their complaint; neither do we perceive any



                                3
reversible error in the district court’s disposition of class

certification that the Plaintiffs-Appellants had sought.

     For essentially the same reasons set forth in the report and

recommendation of the United States Magistrate Judge and in the

district court’s opinion that adopted it, all rulings of the

district court, including its final judgment dismissing the instant

case with prejudice, are, in all respects,

AFFIRMED.




                                4